              Case 18-12491-CSS        Doc 227    Filed 12/05/18    Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF DELAWARE




In re:                                                    Chapter 11

PROMISE HEALTHCAPUE GROUP,LLC,et ai.                      Case No. 18-12491 (CSS)

                            Debtors.




                    NOTICE OF APPEARANCE AND REQUEST FOR
                          NOTICES AND SERVICE OF PAPERS



         PLEASE TAKE NOTICE THAT Ascher & Associates, P.C. represents creditor,

SOUTHLAND MANAGEMENT GROUP,INC. in the above-captioned Chapter 11 case. The

undersigned hereby enters his appearance pursuant to § 1109(b)ofthe Bankruptcy Code and

Federal Rule of Bankruptcy Procedure 9010(b)and requests copies of all notices and pleadings

pursuant to Bankruptcy Rules 9010 and 2002. All such notices should be addressed as follows:


                                    Ralph Ascher, Esquire
                                    ASCHER & ASSOCIATES,P.C.
                                    11022 Acacia Parkway, Suite D
                                    Garden Grove, CA 92840
                                    Telephone:(714)638-4300
                                    Email: ralphascher@aoI.com
Case 18-12491-CSS   Doc 227   Filed 12/05/18   Page 2 of 2
